DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Misso US6288878 discloses a tolerance ring (figs.9 and 10) having a first axial end (1st of ends 164), a second axial end (2nd of ends 164), and a central axis (axial central axis of 152), the tolerance ring comprising: an annular band (annular band portion of 152 supporting protrusions 150); a plurality of protrusions (150), all of the plurality of protrusions extending from the annular band; and a guide portion (164) extending from the annular band, wherein the guide portion comprises a guide surface (radially extending surface of 164).  However, the Misso guide surface of the guide portion is not curved in an axial section towards the first axial end of the tolerance ring.  Cramer US4828423 teaches that a curved surface in general (see 86 in fig.12) was known however not a surface of a guide portion as claimed by applicant, i.e., “a guide portion extending from the annular band”.  Schmidt US2014/0193190 clearly depicts all of the above noted features to include the curved surface (curved surfaces at ends in fig.4A).  However Schmidt is not available as prior art since Schmidt was filed and published after applicant’s priority date.  Accordingly, the prior art of record does not suggest the totality of limitations recited in any of independent claims 1, 10 or 15.  The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  

Restriction
Claims 1-20 are allowable as noted above.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions and species, as set forth in the Office action mailed on 4/19/2022, is hereby FULLY withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.











Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the limitation “guide surface that is curved in an axial section of the guide portion” (claims 1, 10 and 15) must be shown or the features canceled from the claims.  Note that the figures only show guide sections with constant angles of inclination without any depiction of the curved embodiment claimed (see para.[0015] of written description).  Since the above noted features appear to be critical to invention novelty (see allowability section above) a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The phrase “a tolerance ring positioned between the interior surface of the bore and the external surface of the housing” (claim 10) should be replaced with --a tolerance ring positioned between the interior surface of the housing and the external surface of the shaft-- to better describe the depicted invention.
Appropriate correction is required.  

Conclusion
Prosecution on the merits is closed except for consideration of the above matters in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658     


	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."